In an action to recover damages for medical malpractice, etc., the defendants appeal from an order of the Supreme Court, Queens County (Santucci, J.), dated March 24, 1988, which denied their motion to dismiss the complaint for failure to comply with CPLR 3012-a. The appeal brings up for review so much of an order of the same court dated July 13, 1988, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated March 24, 1988, is dismissed, without costs or disbursements, as that order was superseded by the order dated July 13, 1988, made upon reargument; and it is further,
Ordered that the order dated July 13, 1988, is affirmed insofar as reviewed, without costs or disbursements (see, Kolb v Strogh, 158 AD2d 15 [decided herewith]). Mangano, P. J., Brown, Kooper and Harwood, JJ., concur.